Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and/or FAX request with Mr. Paul Rodriguez on November 12, 2021 (and confirmed in the response of January 31, 2022).
The application has been amended as follows: 
Withdrawn method claims 1 – 6 have been cancelled.
Claim 11, line 3: after “plurality of segments” before the comma, the following phrase was inserted: “and being made of the same materials”.

Reasons for Allowance
The present claims are deemed allowable over the reference 11,031,160 B2 since the above reference is commonly assigned and a terminal disclaimer has been filed to obviate the obviousness-type double patenting rejection.
The present claims are deemed allowable over the other references of record for the reasons of record previously set forth in the prior Office Action.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 7, 2022